United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, Fremont, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0116
Issued: June 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 3, 2020 appellant filed a timely appeal from a July 1, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted August 8, 2018 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 1, 2020 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On September 17, 2018 appellant, then a 23-year-old volunteer, filed a traumatic injury
claim (Form CA-1) alleging that on August 8, 2018 she suffered a right foot injury when climbing
down from a rock while in the performance of duty. On the reverse side of the claim form the
employing establishment acknowledged that appellant was injured in the performance of duty.
Appellant did not stop work.
In an accompanying narrative statement, appellant noted that on August 8, 2018 she was
spraying plants at a national wildlife refuge. While climbing down rocks to return to the trail, she
jumped approximately three feet and landed on her right foot. Appellant reported experiencing
sharp pain on the lateral side of her foot, which subsided after a few minutes. She noted that she
continued to work and only experienced sharp foot pain when hitting the lateral side of her right
foot. Appellant indicated that on August 20, 2018 she began treating her foot with ice, heat, cold
laser, taping, and use of a walking boot, but continued to walk on her foot with some discomfort.
She reported that walking short and moderate distances began to cause lingering pain and she
began reducing use of her right foot. Appellant noted that she reported her right foot condition to
the employing establishment on September 11, 2018. She indicated that as of September 14, 2018
she was using an immobilization boot with a knee scooter or crutches.
In an October 11, 2018 report, Dr. John Ambrosino, a podiatrist, noted that appellant
experienced right foot pain and numbness after jumping from a rock and landing on her foot on
August 8, 2018. He examined appellant and reviewed x-rays of her right foot. Dr. Ambrosino
diagnosed traumatic tarsal tunnel syndrome of the right foot, possible stress fracture of the right
foot, peroneus brevis tendinitis of the right foot, metatarsalgia of the fifth metatarsal shaft of the
right foot, right foot pain, cuboid syndrome of the right foot, bilateral plantar fasciitis, bilateral
plantar calcaneal bursitis, bilateral functional instability of the joint, bilateral limb pain, and
bilateral edema. He recommended physical therapy treatment and use of crutches or a kneewalker.
On November 19, 2018 Dr. Ambrosino noted that appellant experienced ongoing bilateral
foot pain. He provided physical examination findings and reviewed x-rays of her bilateral ankles.
Dr. Ambrosino diagnosed traumatic tarsal tunnel syndrome of the right foot, possible stress
fracture of the right foot, peroneus brevis tendinitis of the right foot, metatarsalgia of the fifth
metatarsal shaft of the right foot, right foot pain, cuboid syndrome of the right foot,
osteoarthritis/degenerative joint disease of the tibiotalar joint of the right foot, bilateral plantar
fasciitis, bilateral plantar calcaneal bursitis, bilateral functional instability of the joint, bilateral
limb pain, and bilateral edema.
In a January 30, 2019 report, Dr. Ambrosino noted that appellant’s bilateral ankle and foot
pain had decreased since her last visit. He examined appellant and reviewed x-rays of her right
foot and ankle. Dr. Ambrosino provided the same diagnoses and recommended continued physical
therapy treatment.
In a narrative statement dated February 15, 2019, appellant noted that she avoided putting
weight on her right foot from September 14 through December 10, 2018. She indicated that she
relied solely on her left foot for movement. Appellant reported that on December 5, 2018, she put

2

her left foot down and experienced a sharp pain on the lateral side of her foot. She noted that she
experienced substantial pain that improved once she began using her right foot. Appellant
indicated that she wanted to include her left foot condition in her claim as extended use of one foot
appeared to be a direct contributor to her condition.
In a development letter dated March 18, 2019, OWCP indicated that, when appellant’s
claim was first received it appeared to be a minor injury that resulted in minimal or no lost time
from work and, based on these criteria and because the employing establishment did not controvert
continuation of pay or otherwise challenge the case, payment of a limited amount of medical
expenses was administratively approved. It explained that it had reopened the claim for
consideration because appellant requested that a consequential condition be included in her claim.
OWCP requested additional factual and medical evidence in support of her claim and provided a
questionnaire for her completion. It afforded appellant 30 days to submit the necessary evidence.
No additional evidence was received.
By decision dated April 18, 2019, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish causal relationship between appellant’s diagnosed
conditions and the accepted August 8, 2018 employment incident.
OWCP continued to received medical reports from Dr. Ambrosino, dated October 22, 2018
through October 7, 2019, who provided physical examination findings, reviewed x-rays of
appellant’s bilateral feet and ankles, detailed her bilateral foot and ankle treatment, and diagnosed
traumatic tarsal tunnel syndrome of the right foot, possible stress fracture of the right foot,
peroneus brevis tendinitis of the right foot, metatarsalgia of the fifth metatarsal shaft of the right
foot, right foot pain, cuboid syndrome of the right foot, osteoarthritis/degenerative joint disease of
the tibiotalar joint of the right foot, bilateral plantar fasciitis, bilateral plantar calcaneal bursitis,
bilateral functional instability of the joint, bilateral limb pain, and bilateral edema.
In a February 18, 2020 report, Dr. Larry Woodcox, a podiatrist, noted that appellant
jumped from a rock and landed on her right foot while at work. He provided physical examination
findings and diagnosed right foot post-strain/sprain, post-traumatic tendinitis/tendinosis of the fifth
metatarsal of the right foot, and calcaneocuboid instability with chronic cuboid syndrome.
Dr. Woodcox opined that the accepted August 8, 2018 employment incident was more than likely
the medical cause of appellant’s conditions. He requested authorization for a magnetic resonance
imaging (MRI) scan of her right foot to assess for peroneal tendon damage and calcaneocuboid
ligament damage. Dr. Woodcox advised that appellant’s work restrictions included no climbing,
walking on uneven terrain, or squatting for more than an occasional basis.
On April 7, 2020 appellant requested reconsideration.
In support of her request, appellant submitted additional reports from Dr. Ambrosino, dated
October 31, 2018 through November 4, 2019, who provided physical examination findings and
noted treatment of appellant’s ongoing bilateral foot and ankle conditions.
By decision dated July 1, 2020, OWCP denied modification of the April 18, 2019 decision.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.9 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted August 8, 2018 employment incident.
In support of her claim, appellant submitted numerous reports from Dr. Ambrosino, dated
October 11, 2018 through November 4, 2019, who provided physical examination findings,
reviewed x-rays of her bilateral feet and ankles, and noted her bilateral foot and ankle treatment.
Dr. Ambrosino diagnosed traumatic tarsal tunnel syndrome of the right foot, possible stress
3

Supra note 1.

4
M.O., Docket No. 19-1398 (issued August 13, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.R., Docket No. 20-0496 (issued August 13, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6

B.M., Docket No. 19-1341 (issued August 12, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.J., Docket No. 19-0461 (issued August 11, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

8

D.M., Docket No. 20-0386 (issued August 10, 2020); John J. Carlone, 41 ECAB 354 (1989).

9

A.R., Docket No. 19-0465 (issued August 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

W.L., Docket No. 19-1581 (issued August 5, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

4

fracture of the right foot, peroneus brevis tendinitis of the right foot, metatarsalgia of the fifth
metatarsal shaft of the right foot, right foot pain, cuboid syndrome of the right foot,
osteoarthritis/degenerative joint disease of the tibiotalar joint of the right foot, bilateral plantar
fasciitis, bilateral plantar calcaneal bursitis, bilateral functional instability of the joint, bilateral
limb pain, and bilateral edema. However, he did not offer an opinion as to whether any of
appellant’s diagnosed conditions were causally related to the accepted August 8, 2018 employment
incident in any of his reports. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.11 Accordingly, these reports are insufficient to meet appellant’s burden of
proof to establish her claim.
Appellant also submitted a February 18, 2020 report from Dr. Woodcox who provided
physical examination findings and diagnosed right foot post strain/sprain, post-traumatic
tendinitis/tendinosis of the fifth metatarsal of the right foot, and calcaneocuboid instability with
chronic cuboid syndrome. While he opined that the accepted August 8, 2018 employment incident
was more than likely the medical cause of appellant’s conditions, Dr. Wilcox offered only a
conclusory statement devoid of medical rationale. He did not explain the medical mechanics of
how the accepted employment incident of jumping and landing on her foot was competent to cause
appellant’s diagnosed conditions. The Board has held that a medical report is of limited probative
value on a given medical issue if it contains an opinion which is unsupported by medical
rationale.12 Consequently, this report is also insufficient to establish appellant’s claim.
As the medical evidence of record does not contain rationalized medical evidence
establishing causal relationship between appellant’s diagnosed conditions and the accepted
August 8, 2018 employment incident, the Board finds that appellant has not met her burden of
proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted August 8, 2018 employment incident.

11

P.C., Docket No. 20-0855 (issued November 23, 2020).

12

V.S., Docket No. 20-1034 (issued November 25, 2020).

5

ORDER
IT IS HEREBY ORDERED THAT the July 1, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 8, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

